20-546-cv
Monib Zirvi, et al. v. Jay T. Flatley, et al.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of December, two thousand twenty.

PRESENT:             ROBERT D. SACK,
                     DENNY CHIN,
                     RAYMOND J. LOHIER, JR.,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

MONIB ZIRVI, MATTHEW LUBIN, MARIA
KEMPE, NORMAN GERRY,
                    Plaintiffs-Appellants,

                              -v-                                                  20-546-cv

JAY T. FLATLEY, ILLUMINA, INC., DAVID R.
WALT, STEPHEN P.A. FODOR, KEVIN
GUNDERSON, JIAN BING FAN, MARK
CHEE, AFFYMETRIX, DBA AS PART OF
THERMO FISHER SCIENTIFIC, APPLIED
BIOSYSTEMS, DBA BRAND OF THERMO
FISHER SCIENTIFIC, ROBIN M. SILVA,
JOHN R. STUELPNAGEL,


                                                                -1-
                                        Defendants-Appellees. *

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFFS-APPELLANTS:                                   TIMOTHY M. KOLMAN, Kolman Law, P.C.,
                                                             Penndel, Pennsylvania.

FOR AFFYMETRIX AND APPLIED                                   JONATHAN P. BACH (Lauren M. Capaccio,
BIOSYSTEMS DEFENDANTS-                                       on the brief), Shapiro Arato Bach LLP, New
APPELLEES:                                                   York, New York.

FOR ILLUMINA DEFENDANTS-                                     Robert P. Haney, Jr., Jay I. Alexander,
APPELLEES:                                                   Swati R. Prakash, Covington & Burling LLP,
                                                             New York, New York.

FOR DEFENDANT-APPELLEE                                       Charles T. Graves, Matthew Gorman,
STEPHEN P.A. FODOR:                                          Wilson Sonsini Goodrich & Rosati P.C., San
                                                             Francisco, California.



                    Appeal from the United States District Court for the Southern District of

New York (Koeltl, J.).

                    UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

                    Plaintiffs-appellants Monib Zirvi, Matthew Lubin, Maria Kempe, and

Norman Gerry ("plaintiffs") appeal from the district court's judgment, entered January

15, 2020, dismissing their second amended complaint (the "SAC") against defendants-

appellees Jay T. Flatley, David R. Walt, Stephen P.A. Fodor, Kevin Gunderson, Jian Bing

Fan, Mark Chee, Robin M. Silva, John R. Stuelpnagel, Affymetrix, Applied Biosystems,


*         The Clerk of the Court is respectfully directed to amend the caption as set forth above.
                                                                 2
and Illumina, Inc. ("defendants"). Plaintiffs alleged that defendants misappropriated

their trade secrets in violation of federal and New York state law. By opinion and order

entered January 14, 2020, the district court granted defendants' motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6), holding that the claims were

barred by the applicable statutes of limitations, and that they nevertheless failed to state

claims upon which relief could be granted. We assume the parties' familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

I.     Background

              Plaintiffs' allegations of misappropriation stem from two incidents -- (1)

Fodor's alleged misappropriation in 1994 of a confidential grant proposal, submitted by

Dr. Francis Barany's team to the National Cancer Institute, for a novel method of

identifying genetic mutations and (2) the Illumina defendants' alleged misappropriation

in 1999 of Barany's and Zirvi's proprietary set of 465 zip code sequences. 1 They allege

that defendants wrongfully misappropriated three broad categories of trade secrets: (1)

trade secrets contained in the 1994 Barany proposal, (2) trade secrets contained in the

1999 proprietary zip code sequences, and (3) "negative trade secrets" derived from both

acts of misappropriation that include the experimental knowhow and "dead ends" that

allegedly have independent economic value to a competitor seeking to replicate the




1     "Zip Code Sequences" refer to specially designed oligonucleotides used in detecting
changes in DNA.
                                              3
plaintiffs' experimental results. 2 Plaintiffs did not commence this action until 2018. To

overcome defendants' statute of limitations defense, plaintiffs alleged that defendants

engaged in a twenty-five-year conspiracy of fraudulent concealment, in which all

documents referenced in the SAC had been "camouflaged, disguised and [had their]

nomenclature changed," Plaintiffs' Br. at 2. According to plaintiffs, this conspiracy

made it impossible for them to have been put on actual or constructive notice of the

misappropriation until shortly after January 2018.

II.    Discussion

               We review de novo a district court's grant of a motion to dismiss pursuant

to Rule 12(b)(6), including its application of a statute of limitations, Ajdler v. Province of

Mendoza, 890 F.3d 95, 99 (2d Cir. 2018), but we review a district court’s decision to deny

equitable tolling for abuse of discretion, Koch v. Christie’s Int’l PLC, 699 F.3d 141, 157

(2d Cir. 2012). While we accept all factual allegations in the complaint as true and draw

all reasonable inferences in plaintiffs' favor, Shomo v. City of New York, 579 F.3d 176, 183

(2d Cir. 2009), we need not accept all "legal conclusions" asserted by plaintiffs, Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Similarly, while the court should not dismiss a

complaint if it pleads enough facts to state "a claim to relief that is plausible on its face,"




2       The SAC describes "negative trade secrets" as "the trade secrets reflecting, referencing
and relating to the thorough scientific process required to create a trade secret, much of which
was unsuccessful and resulted in experimental dead ends (i.e. negative) but which was crucial
in the ultimate invention and success of the trade secret." Joint App'x at 31 n.1.
                                                4
id. (internal quotation marks omitted), the standard of factual pleading is higher when

plaintiffs seek to equitably toll a limitations period under the doctrine of fraudulent

concealment, for plaintiffs must plead the elements of fraudulent concealment with

particularity, see Armstrong v. McAlpin, 699 F.2d 79, 90 (2d Cir. 1983) (holding that

appellants' "generalized and conclusory allegations of fraudulent concealment do not

satisfy the requirements" of Rule 9 of the Federal Rules of Civil Procedure).

              Here, the district court correctly dismissed the SAC for failure to state a

claim, as plaintiffs have failed to plausibly allege fraudulent concealment such that

equitable tolling should apply to their otherwise time-barred claims.

              A.     Federal Claims

              Plaintiffs bring federal claims under the Defend Trade Secrets Act of 2016

("DTSA"), 18 U.S.C. § 1836, et seq., and the Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. § 1961, et seq. DTSA claims are subject to a three-

year statute of limitations and accrue from the date the misappropriation "is discovered

or by the exercise of reasonable diligence should have been discovered." 18 U.S.C. §

1836(d). RICO claims are subject to a four-year statute of limitations and accrue from

the date a plaintiff "discovered or should have discovered" plaintiff's injury. Koch, 699
F.3d at 148, 150 (2d Cir. 2012) (internal quotation marks omitted).

              As the district court correctly noted, "the statutes of limitations began to

run no later than the dates of the 2006 patent interference proceedings before the


                                             5
[United States Patent and Trademark Office (the "USPTO")] and the [2010] litigation in

the federal district court in Delaware." Joint App'x at 463.

              In the 2006 USPTO proceeding, Cornell University ("Cornell"), on behalf

of the Barany team of researchers, raised a claim nearly identical to plaintiffs' here --

that Fodor and Affymetrix claimed confidential information from the 1994 Barany grant

proposal as their own in patent filings and then hid Fodor's name in subsequent patent

applications; Zirvi and Kempe were named as junior parties in the initial interference

pleadings. In 2010, Cornell, the assignee of many of the relevant patents in the instant

case, sued Illumina, Inc. in Delaware regarding substantially the same body of research

and patents (issued in the name of Barany, Zirvi, Kempe, and Lubin) plaintiffs implicate

in their misappropriation claims.

              The district court correctly held that the 2006 proceeding and 2010 lawsuit

"put the plaintiffs in this case on inquiry, if not actual, notice." Joint App'x at 463. Even

if plaintiffs, as they allege, received no actual notice of the 2006 proceeding or the 2010

litigation, the USPTO proceeding and the litigation -- both public proceedings --

involved substantially the same claims, and several of the same parties, as here. These

circumstances surely put a "person of ordinary intelligence" on at least inquiry notice.

Koch, 699 F.3d at 151 ("person of ordinary intelligence" has a duty of inquiry when

circumstances raises a probability that he has been defrauded); see LC Cap. Partners, LP

v. Frontier Ins. Grp., Inc., 318 F.3d 148, 153, 155 (2d Cir. 2003) (relying in part on a related


                                               6
lawsuit against the same defendant by different plaintiffs to conclude that current

plaintiffs were on inquiry notice of fraud due to "storm warnings evident on the face of

the detailed complaint" (internal quotation marks omitted)).

              Accordingly, we agree with the district court that the federal statutes of

limitations have expired and the federal claims are time-barred.

              B.     State Claims

              Plaintiffs bring state claims under New York trade-secret

misappropriation laws and common-law torts of fraud, conversion, tortious

interference with prospective business advantage, inequitable conduct, civil conspiracy,

and breach of confidence.

              Under New York law, plaintiffs' trade-secret-misappropriation claims and

common-law claims (except for fraud) are each subject to a three-year statute of

limitations. See N.Y. C.P.L.R. 214(4) (three-year statute of limitations for actions to

recover damages for injury to property); Andrew Greenberg, Inc. v. Svane, Inc., 830
N.Y.S.2d 358, 362 (App. Div. 3d Dep't 2007) (three-year limitations period for trade-

secret-misappropriation claims); Joint App'x 464-65 (district court order compiling cases

applying three-year statute-of-limitations to the applicable common-law claims under

New York law). Plaintiffs' trade-secret-misappropriation claims accrue at the time of

defendants' alleged misconduct or upon the disclosure of the trade secret, not when

plaintiffs discover the misappropriation. See Synergetics USA, Inc. v. Alcon Lab'ys, Inc.,


                                              7
No. 08-cv-3669 (DLC), 2009 WL 2016872, at *2 (S.D.N.Y. July 9, 2009). Similarly,

plaintiffs' common-law claims (except for fraud) accrue upon the alleged breach or

tortious act. Joint App'x 465 (district court order compiling cases applying accrual rules

to breach of fiduciary duty, conversion, and tortious interference with prospective

business advantage, as examples). Plaintiffs' own pleadings show that the claims began

to accrue in 1994 and 1999, when the alleged misconduct and disclosures occurred.

More than three years have passed since.

             Under New York law, the statute of limitations for fraud claims is the

greater of six years from the date the cause of action accrued or two years from the time

the plaintiff discovered the fraud, or could with reasonable diligence have discovered

the fraud. N.Y. C.P.L.R. 213(8). Here, plaintiffs allege that defendants' fraud arose from

the "filing of improper, fraudulent and false patents," and "submission of false and

materially misleading patent applications, re-applications, renewals and continuations."

Joint App'x 159. The SAC alleges that this fraud occurred from 1994 until at least 2007

(without specifying how much longer it continued). Based on either end of the time

range, more than six years have passed. In terms of when plaintiffs could have

discovered the fraud with reasonable diligence, we hold that, at latest, this would be by

2010. For substantially the same reasons we concluded that plaintiffs' federal claims

were time-barred, so too are their common-law claims.




                                            8
              C.     Equitable Tolling

              Plaintiffs argue that the statutes of limitations here should be equitably

tolled under the doctrine of fraudulent concealment, which under federal common law

allows a statute of limitations to be

              tolled due to the defendant's fraudulent concealment if the
              plaintiff establishes that: (1) the defendant wrongfully
              concealed material facts relating to defendant's wrongdoing;
              (2) the concealment prevented plaintiff's discovery of the
              nature of the claim within the limitations period; and
              (3) plaintiff exercised due diligence in pursuing the
              discovery of the claim during the period plaintiff seeks to
              have tolled.

Koch, 699 F.3d at 157 (internal quotation marks omitted). Generalized and conclusory

allegations of fraudulent concealment, however, do not satisfy the requirements of Rule

9 of the Federal Rules of Civil Procedure. Armstrong, 699 F.2d at 90.

              The district court found several independently fatal flaws in plaintiffs'

fraudulent concealment argument and in particular found independent reasons for

concluding that plaintiffs failed to exercise due diligence. We agree that plaintiffs failed

to satisfy the due-diligence prong of the fraudulent-concealment test. Indeed, we agree

with the district court that "the matters in this case are substantially similar to the ones

that Barany and Cornell litigated before the USPTO and in the District of Delaware,

matters about which plaintiffs were either actually aware because they were named in

the litigation or constructively aware because the proceedings were public." Joint App'x

at 469-70. Plaintiffs' conclusory claims that they could not have discovered the

                                              9
misappropriation through the exercise of diligence because defendants engaged in a

decades-long fraudulent "conspiracy" of "camouflage[], disguise[] and nomenclature

change[s]," Plaintiffs' Br. at 2, lack particularity and are unavailing. See Veltri v. Bldg.

Serv. 32B-J Pension Fund, 393 F.3d 318, 322-23 (2d Cir. 2004) ("[e]quitable tolling is an

extraordinary measure" that requires a reasonable level of diligence expected in the

circumstances). In light of the public information available to plaintiffs by 2010, we

conclude that the district court did not abuse its discretion by declining to equitably toll

the relevant statutes of limitations.

              Finally, we decline to entertain plaintiffs' continuing-tort theory, raised for

the first time on appeal. See Local 377, RWDSU, UFCW v. 1864 Tenants Ass'n, 533 F.3d
98, 99 (2d Cir. 2008) (per curiam) (noting the well-established general rule that an

appellate court will not consider an issue raised for the first time on appeal).

                                            * * *

              We have considered plaintiffs' remaining arguments and conclude they

are without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                            FOR THE COURT:
                                            Catherine O'Hagan Wolfe, Clerk




                                              10